DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the following species: (a) the isolated polypeptide comprises the amino acid sequences SEQ ID NO: 5 and SEQ ID NO:7; (b) carbapenem as the antibiotic; and (c) the single amino acid sequence of SEQ ID NO: 5, in the reply filed on June 8, 2022 is acknowledged with appreciation.
Thus the non-elected subject matter, i.e., antibiotics other than carbapenem and isolated polypeptides that bind to P. aeruginosa MEP and comprise amino acid sequences other than SEQ ID NO: 5 and SEQ ID NO: 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is drawn to claim 1, and limits wherein the combination provides the same or less than an additive effect, but the overall effect is enhanced by one or more interactions between the antibody and antibiotic, which enhancement is driven by a mode of action not present with either the antibody or antibiotic alone. 
	Claim 4 is unclear in the following aspects: The terms “enhanced” and “enhancement” are relative terms which renders the claim indefinite. The terms “enhanced” and “enhancement” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, i.e., “enhance” and “enhancement” are relative terms that must be more clearly defined as Applicant has not set forth a basis for comparison/ Applicant has not defined a threshold.  
	Next, it is not clear from the claim itself how said antibody and antibiotic interact, i.e., which “one or more interactions” occur, and it is not clear what parameters define said “interactions” or “mode of action.” Furthermore, Applicant attempts to define the “enhancement” as driven by a “mode of action” not present with the antibody or antibiotic but fails to define what “mode of action” is present.
	A claim is indefinite when it recites a result to be achieved without indicating the steps required to achieve it.  Such a claim amounts to little more than a statement of intended results.  Therefore, the metes and bounds of said claims cannot be ascertained.
	Applying a broadest reasonable interpretation, claim 4 is construed to mean “the composition of claim 1, wherein the combination provides at most an additive effect” (please refer to the 35 USC 112(b) rejection, above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pier et al., U.S. 7,119,172 B2, in view of Gao et al., WO 2014074528 A2.
	Claim 1 is directed to a composition that comprises an isolated peptide that selectively binds to P. aeruginosa mucoid exopolysaccharide (MEP); and an antibiotic selected from the group consisting of: a carbapenem, a polymyxin, a carboxypenicillin, a fluoroquinolone, and an aminoglycoside (more specifically, a carbapenem); wherein the combination of the polypeptide and antibiotic provides a bactericidal effect greater than either alone. Claim 2 is drawn to claim 1 and limits wherein the combination provides an additive bactericidal effect. 
	Claim 4 is drawn to claim 1, and limits wherein the combination provides the same or less than an additive effect, but the overall effect is enhanced by one or more interactions between the antibody and antibiotic, which enhancement is driven by a mode of action not present with either the antibody or antibiotic alone. Applying a broadest reasonable interpretation, claim 4 is construed to mean “the composition of claim 1, wherein the combination provides at most an additive effect” (please refer to the 35 USC 112(b) rejection, above).
Claim 5 is drawn to claim 1, wherein the polypeptide comprises an amino acid sequence selected from the group consisting of SEQ ID NO:5 and SEQ ID NO:7 or a variant having at least 95% identity to SEQ ID NO: 5 or SEQ ID NO:7.

	Pier et al. disclose a composition for the treatment of P. aeruginosa infection comprising: an isolated polypeptide that selectively binds to P. aeruginosa mucoid exopolysaccharide, in particular comprising amino acid sequences selected from the group consisting of SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7 and SEQ ID NO:8 (column 2, lines 6-11, and column 3, lines 45-50). Pier et al. teach that when administered in conjunction with an antibiotic, the isolated peptide can enhance the cytocidal effect of the antibiotic by facilitating entry of the antibiotic into a P. aeruginosa colony, (column 5, lines 19-35). It is noted that the amino acid sequences SEQ ID NO:5 and SEQ ID NO:7 of Pier et al. are an identical match to Applicant’s instantly recited “SEQ ID NO:5” and “SEQ ID NO:7.”
	Pier et al. are silent to the specific antibiotic employed.
	Yet, Gao et al. teach a composition for the treatment of P. aeruginosa infection (paragraph [0002]), comprising an isolated polypeptide that selective binds to P. aeruginosa exopolysaccharide, and an antibiotic, specifically naming the carbapenem “meropenem” (see paragraphs [0005], [0015] and [0036]), 
	Thus it would have been obvious to one of ordinary skill in the art to modify Pier et al. by employing meropenem in combination with the isolated polypeptide, thus enhancing the therapeutic efficacy of both the polypeptide and antibiotic in the treatment of P. aeruginosa infection. One would be motivated to administer the combination, knowing that P. aeruginosa is an opportunistic organism that can be relatively resistant to antibiotic therapy and innate and adaptive immune mechanisms, including antibody and complement mediated pathways (Pier et al., column 1, lines 37-57). Furthermore, MPEP 2144 teaches that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.   
	As such, claims 1, 2, 4 and 5 are prima facie obvious.
	 
	Claim 3 is drawn to claim 1 and limits wherein the combination provides a synergistic effect greater than an additive bactericidal effect. 
	Pier et al. additionally teach: “[w]hen administered in conjunction with an antibiotic, the isolated peptide can enhance the cytocidal effect of the antibiotic by facilitating entry of the antibiotic into a P. aeruginosa colony… in some embodiments, the treatment methods involve administering synergistic amounts of the isolated peptide and the other therapeutic agent” [emphasis added] (column 5, lines 27-35). 	
	As such, bactericidal effect is an inherent property to each pharmaceutical composition, and merely stating that the instant combination has a synergistic effect greater than an additive effect does not constitute novelty, when the same combination has previously been suggested. As the Federal Court has explained, “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999). Merely claiming of a new use, new function or unknown property that is inherently present within the prior art does will not in and of itself necessarily make the offered claim patentable. In re Best, 562 F.2d 1252, 1254 (CCPA 1977).
	As such, claim 3 is prima facie obvious.
	
Conclusion
7.	Claims 1-5 are pending in the application, and all claims stand rejected. No claim is presently allowable.

Communication
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611